Exhibit 10.2

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT is entered into as of January 31, 2018, by and
between Colony Capital Operating Company, LLC, a Delaware limited liability
company (“Constellation OP”), and Colony NorthStar Credit Real Estate, Inc., a
Maryland corporation (the “Company”).

RECITALS

WHEREAS, pursuant to that certain Master Combination Agreement by and among
(i) Constellation OP, the operating company of Colony NorthStar, Inc., a
Maryland corporation (“Constellation”), (ii) NRF RED REIT Corp., a Maryland
corporation and an indirect subsidiary of Constellation OP (“RED REIT”), (iii)
NorthStar Real Estate Income Trust, Inc., a Maryland corporation, (iv) NorthStar
Real Estate Income Trust Operating Partnership, LP, a Delaware limited
partnership, (v) NorthStar Real Estate Income II, Inc., a Maryland corporation,
(vi) NorthStar Real Estate Income Operating Partnership II, LP, a Delaware
limited partnership, (vii) the Company, and (viii) Credit RE Operating Company,
LLC, a Delaware limited liability company and wholly owned subsidiary of the
Company (“Company OP”), dated as of August 25, 2017, as amended and restated on
November 20, 2017 (as it may be further amended, restated, or otherwise modified
from time to time, and together with all exhibits, schedules, and other
attachments thereto, the “Combination Agreement”), among other things,
Constellation OP contributed the Constellation OP Contributed Entities (as
defined in the Combination Agreement) to the Company in exchange for 44,399,444
shares of Class A Common Stock of the Company, par value $0.01 per share
(“Class A Common Stock”);

WHEREAS, concurrently with the execution of this Agreement, the Company has
exempted Constellation OP from the ownership limits set forth in the charter of
the Company and established an Excepted Holder Limit (as such term is defined in
the charter of the Company) for Constellation OP pursuant to Section 7.2.7 of
charter of the Company; and

WHEREAS, Constellation OP and the Company desire to enter into this Agreement in
order to generally set forth their respective rights and responsibilities, and
to establish various arrangements and restrictions with respect to, among other
things, (a) the governance and management of the Company and (b) other related
matters with respect to the Company.

NOW, THEREFORE, in consideration of the premises set forth above and of the
mutual representations, covenants, and obligations hereinafter set forth, and
for other good and valuable consideration, the receipt, sufficiency and adequacy
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Defined Terms

As used herein, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person; provided, however, that in
no event shall (a) any of the companies in which Constellation OP or any of its
Affiliates own less than a majority of the outstanding equity or other ownership
interests, or (b) the Company, any of its subsidiaries, or any of the Company’s
other controlled Affiliates be deemed to be Affiliates of Constellation OP for
purposes of this Agreement; provided, further, that with respect to
Constellation OP, in no event will any directors, officers or employees of
Constellation or any of its Affiliates who are members of the Board of Directors
be considered Affiliates of Constellation OP.

“Agreement” means this Stockholders Agreement, as it may be amended, restated,
or otherwise modified from time to time, together with all exhibits, schedules,
and other attachments hereto.

“Applicable Exchange” means the national securities exchange on which the
Class A Common Stock trades or is quoted.

 

1



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors of the Company.

“Capital Stock” means any and all shares of stock of the Company.

“Class A Common Stock” has the meaning set forth in the Recitals hereto.

“Combination Agreement” has the meaning set forth in the Recitals hereto.

“Company” has the meaning set forth in the Preamble hereto.

“Company OP” has the meaning set forth in the Recitals hereto.

“Company OP Unit” means a common unit of membership interest of Company OP.

“Confidential Information” has the meaning set forth in Section 3.1.

“Constellation” has the meaning set forth in the Recitals hereto.

“Constellation OP” has the meaning set forth in the Preamble hereto.

“Constellation Shares” means the Shares owned of record or beneficially by
Constellation OP and its Affiliates.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two (2) or more Persons, means
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or by any
other means.

“Director” means, with respect to any Person, any member of the board of
directors of such Person (other than any advisory, honorary or other non-voting
member of such board).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with all rules and regulations promulgated thereunder.

“Independent Directors” means members of the Board of Directors who are
“independent” under the listing standards of the Applicable Exchange and under
applicable rules of the SEC.

“Law” means any statue, law, regulation, ordinance, rule, injunction, order,
decree, directive, or any similar form of decision of, or determination by, any
governmental or self-regulatory authority.

“Other Constellation Funds” means, collectively, any other investment funds,
vehicles, accounts, products and/or other similar arrangements sponsored,
branded, advised and/or managed by Constellation or any of its Affiliates,
whether currently in existence or subsequently established, in each case,
including any related successor funds, alternative vehicles, supplemental
capital vehicles, co-investment vehicles and other entities formed in connection
with Constellation’s side-by-side or additional general partner investments with
respect thereto.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

“RED REIT” has the meaning set forth in the Recitals hereto.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933 or any successor federal
statutes, and the rules and regulations of the SEC thereunder, and in the case
of any referenced section of any such statute, rule or regulation, any successor
section thereto, collectively and as from time to time amended and in effect.

“Shares” means all Capital Stock originally issued to, or issued with respect to
shares originally issued to, or held by, a stockholder of the Company, whenever
issued, including all shares of the Company issued or issuable upon the
exercise, conversion or exchange of any securities that are directly or
indirectly convertible into, or otherwise exchangeable for exercisable for,
shares of Class A Common Stock.

 

2



--------------------------------------------------------------------------------

Section 1.2    Other Definitional Provisions. When used in this Agreement, the
words “hereof,” “herein,” and “hereunder,” and words of similar import shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” When used in
this Agreement, unless the context otherwise requires: (a) “or” is disjunctive
but not exclusive, (b) words in the singular including the plural, and in the
plural include the singular, and (c) references to “party” shall mean a party to
this Agreement.

ARTICLE II

GOVERNANCE

Section 2.1    Election of Directors to the Board of Directors. From the date of
this Agreement and continuing until the later of (a) the two (2) year
anniversary of the date of this Agreement and (b) the second (2nd) annual
meeting of stockholders of the Company held after the date hereof, Constellation
OP shall, and shall cause its Affiliates to, (i) cause the Constellation Shares
to be present for purposes of establishing a quorum of the stockholders at any
meeting of stockholders of the Company; provided that such meeting has been duly
called, and proper notice has been given to Constellation OP, pursuant to and in
accordance with the bylaws of the Company, and (ii) cause the Constellation
Shares to be voted in favor of the director nominees recommended by the Board of
Directors in the Company’s definitive proxy statement on Schedule 14A.

Section 2.2    Composition of Board. From the date of this Agreement and
continuing until the later of (a) the two (2) year anniversary of the date of
this Agreement and (b) the second (2nd) annual meeting of stockholders of the
Company after the date hereof, Constellation OP shall, and shall cause its
Affiliates to, each solely in its capacity as a stockholder of the Company, not
take any action to change the composition of the Board of Directors from at
least a majority of Independent Directors.

Section 2.3    Access to Information. From and after the date of this Agreement,
and for so long as Constellation has one or more classes of securities
registered pursuant to the Exchange Act and reports its ownership of Shares
based on the equity method of accounting, the Company shall deliver to
Constellation all information or documentation of the Company as may be
requested, in the reasonable judgment of Constellation, in order for
Constellation to satisfy or demonstrate compliance with any legal, regulatory or
disclosure obligation of Constellation under the federal securities laws or
otherwise.

Section 2.4    Press Releases; Other Filings. The Company shall cooperate with
Constellation and its Affiliates, to the extent reasonably requested by
Constellation or its Affiliates and solely to the extent related to the Company
and its operations, in the preparation of Constellation’s press releases, public
securities filings and related documents required under the Securities Act or
the Exchange Act, as applicable, and such other documents that are prepared for
dissemination to third-parties as reasonably requested by Constellation.
Notwithstanding the foregoing, the Company will report and file quarterly and
annual public filings required under the Securities Act or Exchange Act
immediately prior to Constellation or any of its Affiliates. The parties shall
reasonably cooperate with regard to the timing of any quarterly, annual or
periodic filings that may contain financial information of the Company.

ARTICLE III

COVENANTS

Section 3.1    Confidentiality. Constellation OP shall keep confidential any and
all confidential, proprietary or non-public information of or concerning the
performance, terms, business, operations, activities, personnel, training,
finances, actual or potential investments, plans, compensation, clients or
investors of the Company or any of its subsidiaries, written or oral, obtained
by Constellation OP in connection with its ownership of Constellation Shares and
Company OP Units and its rights under this Agreement (“Confidential
Information”) and shall not disclose any such Confidential Information (or use
the same except in furtherance of its rights and obligations under this
Agreement) to unaffiliated third parties, except: (i) to officers, directors,

 

3



--------------------------------------------------------------------------------

employees, agents, representatives or advisors of Constellation OP or its
Affiliates who need to know such Confidential Information for any purpose
contemplated under this Agreement or in connection with Constellation OP’s
ownership of Shares and Company OP Units and who are informed of the
confidential nature of the Confidential Information and are directed to fully
observe the terms of this Section 3.1; (ii) with the prior written consent of
the Board of Directors; (iii) to legal counsel, accountants and other
professional advisors; (iv) to governmental agencies or officials having
jurisdiction over Constellation OP or its Affiliates; (v) in connection with
(a) any governmental or regulatory filings made by Constellation or its
Affiliates or (b) subject to an undertaking of confidentiality, non-disclosure
and non-use, disclosure or presentations to investors of Constellation; (vi) to
existing or prospective investors in Other Constellation Funds and their
advisors to the extent such persons reasonably request such information, subject
to an undertaking of confidentiality, non-disclosure and non-use;
(vii) otherwise with the consent of the Company, including pursuant to a
separate agreement entered into between Constellation OP and the Company;
(viii) as required by law or legal process to which Constellation OP or any
person to whom disclosure is permitted hereunder is a party; or (ix) to the
extent reasonably required in connection with the exercise of any remedy
hereunder; provided, however, that with respect to clause (ix), it is agreed
that, to the extent practicable and so long as not legally prohibited,
Constellation OP will (w) provide the Company with written notice within a
reasonable period of time of the existence, terms and circumstances surrounding
the law or legal process requiring disclosure of such Confidential Information,
(x) consult with the Company on the advisability of taking steps to resist or
narrow such disclosure obligation, (y) if disclosure of such Confidential
Information is required, furnish only such portion of the Confidential
Information as Constellation OP is advised by counsel is legally required to be
disclosed, and (z) cooperate, at the Company’s expense, with any action
reasonably requested by the Company in its efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to such portion
of the Confidential Information that is required to be disclosed.
Notwithstanding the foregoing, Confidential Information shall not include
information that (A) is in the public domain at the time it is received by
Constellation OP, (B) becomes public other than by reason of a disclosure by
Constellation OP in breach of this Agreement, (C) was already in the possession
of Constellation OP prior to the time it was received by Constellation OP from
the Company or its Affiliates (unless such information was in the possession of
Constellation OP or one of its Affiliates in a fiduciary capacity or under an
obligation of confidentiality), (D) was obtained by Constellation OP from a
third party and, to Constellation OP’s knowledge, was not disclosed in breach of
an obligation of such third party not to disclose such information, or (E) was
developed independently by Constellation OP without using or referring to any of
the Confidential Information. The provisions of this Section 3.1 shall survive
until one (1) year after such time as Constellation OP and its Affiliates cease
to have a right to information under Section 2.3.

Section 3.2    Lock Up. (a) Constellation OP shall, and shall cause RED REIT to,
enter into a customary lock-up agreement with the underwriters of any offering
of Shares for a term not to extend beyond the one (1) year anniversary of the
date of this Agreement, and (b) from the date of this Agreement until the one
(1) year anniversary of the date of this Agreement, Constellation OP shall not,
and shall cause its Affiliates not to, make any transfers of Company OP Units to
non-Affiliates of Constellation OP unless such transfer is approved by a
majority of the Board of Directors, including a majority of the Independent
Directors; provided that no approval of the Board of Directors shall be required
in connection with a transfer by operation of law or pursuant to a merger, sale
of all or substantially all of the assets or similar fundamental transaction
involving Constellation and/or Constellation OP; provided, further, that the
foregoing shall not restrict any conversion of the Company OP Units to equity of
the Company pursuant to the Company OP limited liability company agreement.
Nothing in this Section 3.2 shall affect any limitations or conditions on the
transfer of Company OP Units contained in the Company OP limited liability
company agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1    Amendment and Waiver. This Agreement may not be amended, except
by an agreement in writing, executed by each of Constellation OP and the
Company, and compliance with any term of this Agreement may not be waived,
except by an agreement in writing executed on behalf of the party

 

4



--------------------------------------------------------------------------------

against whom the waiver is intended to be effective; provided that any material
amendment or modification of this Agreement, or waiver of any material provision
of this Agreement by the Company, shall require the prior written approval of a
majority of the Independent Directors. The failure of any party to enforce any
of the provisions of this Agreement shall in no way be construed as a waiver of
any such provision and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

Section 4.2    Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or otherwise
unenforceable, all other provisions of this Agreement, to the extent permitted
by Law, shall not be affected and shall remain in full force and effect. Upon
any such determination, the parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 4.3    Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the agreements and other documents and instruments
referred to herein, embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.

Section 4.4    Successors and Assigns. Neither this Agreement nor any of the
rights or obligations of any party under this Agreement may be assigned, in
whole or in part, by either party, and any such transfer or attempted transfer
shall be null and void. This Agreement shall be binding upon and shall inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns.

Section 4.5    Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one and the same agreement.

Section 4.6    Remedies.

(a)    Each party hereto acknowledges that monetary damages may not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to, and without limiting any other
remedy or right it may have, the non-breaching party will have the right to seek
an injunction, temporary restraining order, or other equitable relief in any
court of competent jurisdiction enjoining any such breach and enforcing
specifically each and every one of the terms and provisions hereof. Each party
hereto agrees not to oppose the granting of such relief in the event a court
determines that such a breach has occurred, and to waive any requirement for the
securing or posting of any bond in connection with such remedy.

(b)    All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at Law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

Section 4.7    Notices. All notices, requests and other communications given or
made under this Agreement must be in writing and will be deemed given if
personally delivered, electronic transmission or mailed by registered or
certified mail (return receipt requested) to the persons and addresses set forth
below or such other place as such party may specify by like notice (provided
that notices of a change of address will be effective only upon receipt
thereof).

If to the Company:

Colony NorthStar Credit Real Estate, Inc.

c/o Constellation

515 South Flower Street

44th Floor

Los Angeles, CA 90071

Attention: Director, Legal Department

Email: ColonyLegal@clns.com

 

5



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

555 Thirteenth Street, NW

Washington, DC 20005

Attention:        David Bonser

                         Stacey McEvoy

Email:    david.bonser@hoganlovells.com

               stacey.mcevoy@hoganlovells.com

If to Constellation OP:

Constellation OP

c/o Constellation

515 South Flower Street

44th Floor

Los Angeles, CA 90071

Attention: Director, Legal Department

Email: ColonyLegal@clns.com

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

555 Thirteenth Street, NW

Washington, DC 20005

Attention:        David Bonser

                         Stacey McEvoy

Email:    david.bonser@hoganlovells.com

               stacey.mcevoy@hoganlovells.com

Notices will be deemed to have been received (a) on the date of receipt if
(i) personally delivered or (ii) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by electronic submission (to such
email address specified above or another email address as such person may
subsequently designate by notice given hereunder) only if followed by overnight
or hand delivery or (b) on the date that is five (5) business days after
dispatch by registered or certified mail.

Section 4.8    Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement and any claim, controversy or dispute arising under or
related in any way to this Agreement, the relationship of the parties, the
transactions contemplated by this Agreement and/or the interpretation and
enforcement of the rights and duties of the parties hereunder or related in any
way to the foregoing, will be governed by and construed in accordance with the
laws of the State of Maryland without giving effect to any choice or conflict of
law provision or rule (whether of the State of Maryland or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Maryland.

(b)    EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT SITTING IN THE STATE OF MARYLAND FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF THE
SUIT, ACTION OR OTHER PROCEEDING MAY

 

6



--------------------------------------------------------------------------------

BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH PARTY AGREES TO COMMENCE ANY
SUCH SUIT, ACTION OR OTHER PROCEEDING IN ANY STATE OR FEDERAL COURT SITTING IN
THE STATE OF MARYLAND. EACH PARTY WAIVES ANY DEFENSE OF IMPROPER VENUE OR
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND
WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER
PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY
SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE
ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN SECTION 4.7.
NOTHING IN THIS SECTION 4.8, HOWEVER, WILL AFFECT THE RIGHT OF ANY PARTY TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH
PARTY AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT WILL
BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW OR AT EQUITY.

(c)    EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH OF THE PARTIES (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (ii) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

Section 4.9    Third Party Benefits. None of the provisions of this Agreement
are for the benefit of, or shall be enforceable by, any third-party beneficiary
unless specifically referenced herein.

Section 4.10    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 4.11    Termination. Except to the extent otherwise expressly provided
herein, this Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect in the event that
Constellation OP and its Affiliates (or its affiliated successors or permitted
assigns) cease to own any Shares or Company OP Units received as consideration
pursuant to the Combination Agreement.

Section 4.12    Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

[The remainder of this page has been intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first written above.

 

COMPANY: Colony NorthStar Credit Real Estate, Inc. By:  

/s/ David A. Palamé

Name:   David A. Palamé Title:   General Counsel and Secretary CONSTELLATION OP:
Colony Capital Operating Company, LLC By: Colony NorthStar, Inc., its managing
member   By:  

/s/ Mark M. Hedstrom

  Name:   Mark M. Hedstrom   Title:   Executive Vice President and Chief
Operating Officer